It having been reported to the Court that Robert Earl Tarbox, of San Francisco, Cal., has been disbarred from the practice of law by the Supreme Court of California, and this Court by order of October 14, 1975 [423 U. S. 888], having suspended the said Robert Earl Tarbox from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
It is ordered that the said Robert Earl Tarbox be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.